DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on August 20, 2021.
Receipt and entry of the amended abstract and of the amended claims filed on August 20, 2021 are acknowledged.
In view of applicant’s amendments to the claims, the objections to the drawings as cited by the examiner in the previous Office action are hereby withdrawn.
Election/Restriction
Claim 10 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected second species and on the various nonelected subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2020 as supplemented via the reply filed on December 15, 2020.
Drawings
The drawings were received on February 15, 2019.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to it does not avoid phrases which can be inferred (i.e., “is disclosed”) and because it does not avoid referring to the purported merits of the invention (i.e., via the last sentence or at least via “and thereby, reduce thermal stresses” in the last sentence).  Correction is required.  See MPEP § 608.01(b).
The disclosure is still objected to because of the following informalities: the definition of the total augmentation feature density ratio in the third sentence of paragraph [0005] as written is not at all clear and is generally incomprehensible; and, it is not at all clear which structure is intended to be encompassed by the term “another structure” as referenced in paragraph [0017] nor to what in particular that term is intended to refer.  
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  “are formed and an integral part of the outer surface” [claim 21, line 3] should be replaced with “are formed as an integral part of the outer surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 as amended, it is not clear which particular lengths either occurrence of “a longitudinal length” in the additionally run-on limitations “the inner passage extends a longitudinal length between the first inlet end and a first outlet end and the first region extends a longitudinal length not more than 10% of the longitudinal length between the first inlet end and a first outlet end” is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by claim 3. Are there plural possible longitudinal lengths since the limitations recite “a longitudinal length” instead of “the longitudinal length” (the latter being acceptable in cases where an element has one longitudinal length, given that then the longitudinal length is then an inherent feature of that element)? Thus, the metes and bounds of protection sought by claim 3 are rendered indefinite.
	With regard to claim 11 as amended (and with regard to claim 12 depending therefrom), it is not clear how the outer surface is to be specifically “configured for exposure to a cooling flow” and how the inner surface is to be specifically “configured for exposure to a hot flow”, thus rendering indefinite the metes and bounds of protection sought by claims 11 and 12. It appears that it may instead be applicant’s intent to instead recite that each of the outer surface and the inner surface is disposed such that it can be exposed to a cooling flow and to a hot flow, respectively. If the latter, appropriate corrections and amendments to the claims should be made as needed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11, 12, 14, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCollum (U.S. Patent No. 2,362,571).
McCollum discloses the inventive cast plate heat exchanger/heater (page 1, column 1, lines 49-55, and column 2, lines 1-20) essentially as claimed, including, for example: an inner surface of a passage including a first inlet end 32 and a first group of augmentation features or internal fins 30 disposed at a first density across the inner surface (i.e., see Fig. 2 and 3); an outer surface in heat transfer communication with the inner surface, the outer surface including a second inlet end (near inlet pipe 46) and a second group of augmentation features or exterior fins 24 disposed at a second density across the outer surface (i.e., see Fig. 2 and 3), a first region including portions of both the inner surface and the outer surface adjacent at least a portion of the first inlet end, wherein within the first region the second density is greater than the first density (i.e., see Figure 3, which shows the second density or the density of exterior fins 24 being 
The reference thus reads on the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 through 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCollum (U.S. Patent No. 2,362,571).
As described above and repeated hereby, McCollum discloses the inventive cast plate heat exchanger/heater (page 1, column 1, lines 49-55, and column 2, lines 1-20) essentially as claimed, including, for example: an inner surface of a passage including a first inlet end 32 and a first group of augmentation features or internal fins 30 disposed at a first density across the inner surface (i.e., see Fig. 2 and 3); an outer surface in heat transfer communication with the inner surface, the outer surface including a 
McCollum, however, while disclosing that the second density is greater than the first density (i.e., see Figure 3, which shows the second density or the density of exterior fins 24 being higher than the first density or the density of internal fins 30, including there being seventy-two exterior fins 24 to forty-eight internal fins 30 (i.e., essentially three exterior fins 24 for each internal fin 30) at a given region or at a corresponding cross-sectional area of the inventive heat exchanger/heater, does not disclose the particular comparative ranges as recited in each of claims 4 through 7 of the instant application. 
 Nevertheless, Official Notice is taken hereby by the examiner that fin or augmentation density is a known results-effective variable which affects the heat transfer rate over a corresponding heat transfer surface, with a higher density generally resulting in a higher relative turbulence and a correspondingly higher increase in the heat transfer rate, and with a comparatively lower density generally resulting in a lower relative turbulence and a correspondingly lower increase in the heat transfer rate.

NOTE: The non-application of prior art against claim 3 should not be construed as an indication of allowable subject matter, but rather as an indication of the extent to which the claim is deficient under 35 U.S.C. 112 such that the examiner cannot determine the patentability of the claim (or lack thereof) without undue speculation.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763